               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 LITTLE ONES PRESCHOOL INC.,

                      Plaintiff,
                                                   Case No. 20-CV-1428-JPS-JPS
 v.

 WEST BEND MUTUAL INSURANCE
 COMPANY,                                                           ORDER

                      Defendant.


1.     BACKGROUND

       In September 2020, Plaintiff brought this action against Defendant,

individually and on behalf of several proposed nationwide classes. (Docket

#1 at 14–16). Thereafter, Defendant filed a motion to dismiss Plaintiff’s

initial complaint and a motion to strike Plaintiff’s class allegations. (Docket

#10, #13). Plaintiff then filed an amended complaint. (Docket #19). Now

before the Court are Defendant’s motion to dismiss Plaintiff’s amended

complaint and motion to strike the class allegations therein. (Docket #24,

#26). The Court has reviewed the parties’ submissions and, for the reasons

discussed in the balance of this Order, it will grant Defendant’s motion to

dismiss and deny as moot Defendant’s motion to strike class allegations.1

2.     LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal

of complaints that “fail[] to state a claim upon which relief can be granted.”

To state a claim, a complaint must provide “a short and plain statement of


       1The Court will also deny as moot Defendant’s initial motions to dismiss
and to strike Plaintiff’s class allegations. (Docket #10, #13).



 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 1 of 20 Document 33
the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). In other words, the complaint must give “fair notice of what

the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The allegations must “plausibly suggest

that the plaintiff has a right to relief, raising that possibility above a

speculative level.” Kubiak v. City of Chicago, 810 F.3d 476, 480 (7th Cir. 2016)

(citation and alteration omitted). Plausibility requires “more than a sheer

possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Twombly, 550 U.S. at 556). When reviewing the

complaint, the Court is required to “accept as true all of the well-pleaded

facts in the complaint and draw all reasonable inferences in favor of the

plaintiff.” Kubiak, 810 F.3d at 480–81. However, the Court “need not accept

as true legal conclusions, or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Brooks v. Ross, 578 F.3d

574, 581 (7th Cir. 2009) (citing Iqbal, 556 U.S. at 663).

3.     RELEVANT FACTS2

       3.1     The Parties

       Plaintiff is an Illinois corporation with its principal place of business

in Northbrook, Illinois. There, Plaintiff owns and operates a preschool and

an extended day program for children ages two through five. Defendant is



       2The relevant facts are from Plaintiff’s amended complaint, (Docket #19).
Further, pursuant to Federal Rule of Civil Procedure 10(c), the Court also considers
“[a] copy of a written instrument that is an exhibit to a pleading” as “a part of the
pleading for all purposes.” Tierney v. Vahle, 304 F.3d 734, 738 (7th Cir. 2002)
(“Because the letter was attached to the complaint, it became a part of [the
complaint] for all purposes . . . and so the judge could consider it in deciding the
motion to dismiss without having to convert the motion to one for summary
judgment.”). To the extent the Court refers to any documents attached to Plaintiff’s
amended complaint, the Court provides a citation thereto.


                           Page 2 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 2 of 20 Document 33
a Wisconsin-based insurance company, organized pursuant to Wisconsin

law.

       Plaintiff paid Defendant a premium, and, in exchange, Defendant

issued Policy Number A708028 (the “Policy”), pursuant to the terms of

which Defendant would provide insurance coverage to Plaintiff from

February 5, 2020, to February 5, 2021. (See Docket #19-1). The Policy is an

“all-risk” policy, meaning that it covers all risks of loss except for those that

are expressly and specifically excluded. As part of the Policy, Defendant

also issued Plaintiff a Businessowners Specialty Property Coverage Form,

Form NS 0203 01 18 (the “Form”). (Id. at 34–74). Notably, the Form provided

additional types of coverage and contained multiple policy exclusions. The

Form covered Plaintiff’s property in Northbrook, Illinois (the “Covered

Property”).

       3.2    Illinois Closure Orders

       On March 11, 2020, the World Health Organization declared that

COVID-19 constituted a global pandemic. As the Seventh Circuit succinctly

stated, “COVID-19 requires no introduction,” as it has “spread around the

world, resulting in an unprecedented global pandemic that has disrupted

every aspect of public life.” Mays v. Dart, 974 F.3d 810, 815 (7th Cir. 2020),

petition for cert. filed (U.S. Jan. 26, 2021) (No. 20-990). In response to the

wildfire-like spread of COVID-19, Illinois Governor JB Pritzker issued an

executive order, ordering that “[b]eginning March 17, 2020, all public and

private schools in Illinois serving pre-kindergarten through 12th grade

students must close for educational purposes through March 30, 2020.”

(Docket #19-2 at 2).

       Then, on March 20, 2020, Governor Pritzker issued another executive

order, in which the Governor ordered “all individuals currently living


                           Page 3 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 3 of 20 Document 33
within . . . Illinois . . . to stay at home or at their place of residence,” subject

to certain exceptions. (Docket #19-3 at 2). Further, all non-essential business

were closed effective March 21, 2020 until May 29, 2020. Plaintiff avers that

it was required to close indefinitely, as the result of the Governor’s March

13, 2020 order.3 According to Plaintiff, the Governor’s orders prohibited

access to the Covered Property by requiring Plaintiff to completely cease its

on-premises business operations and by prohibiting Plaintiff from using the

Covered Property to operate its business.

       3.3     Plaintiff’s Claim for Coverage

       As a result of the threat and presence of COVID-19 and Governor

Pritzker’s executive orders, Plaintiff avers that it submitted a claim to

Defendant on May 11, 2020. On May 13, 2020, Defendant denied Plaintiff’s

claim. (See Docket #19-4). Plaintiff avers that Defendant breached the terms

of the following types of coverage, as provided in the Form, for which

Plaintiff seeks damages: (1) Business Income Coverage; (2) Extra Expense

Coverage; (3) Civil Authority Coverage; (4) Communicable Disease

Coverage; and (5) Duties in the Event of Loss provision.4 Plaintiff,

individually and on behalf the proposed nationwide classes, also seeks

declaratory judgments regarding Plaintiff’s losses and Defendant’s

obligations under those provisions. Because the crux of Plaintiff’s claims



       3 Defendant disputes whether Plaintiff is truly a non-essential business,
noting that “the Illinois Orders attached to Plaintiff’s amended complaint
expressly permitted access to the insured premises. For instance, COVID-19
Executive Order No. 8 designated education institutions, included public and
private pre-K-12 schools, as ‘Essential Businesses and Operations . . . .’” (Docket
#25 at 21).
       Throughout its amended complaint, Plaintiff refers to this provision as the
       4

“Sue and Labor” provision. (See, e.g., Docket #19 at 4).


                           Page 4 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 4 of 20 Document 33
depends on the Form’s language, the Court reproduces the relevant policy

language below.

              3.3.1   Business Income Coverage

       Under the “Business Income” provision, Defendant:

       will pay for the actual loss of Business Income [that a
       policyholder] sustain[s] due to the necessary suspension of
       [the policyholder’s] “operations” during the “period of
       restoration.” The suspension must be caused by direct
       physical loss of or damage to property at the described
       premises. The loss or damage must be caused by or result
       from a Covered Cause of Loss.

(Docket #19-1 at 37). The Form defines a “period of restoration” as “the

period of time that . . . [b]egins with the date of direct physical loss or

damage caused by or resulting from any Covered Cause of Loss at the

described premises,” and “[e]nds on the earlier of . . . [t]he date when the

property at the described premises should be repaired, rebuilt, or replaced

with reasonable speed and similar quality or . . . [t]he date when business

is resumed at a new permanent location.” (Id. at 73). Lastly, the Form

defines “Covered Cause of Loss” as “[d]irect physical loss unless the loss is

excluded or limited.” (Id. at 35).5

              3.3.2   Extra Expense Coverage

       Pursuant to the Extra Expense provision in the Form, Defendant:

       will pay necessary Extra Expense [that a policyholder]
       incur[s] during the “period of restoration” that [the
       policyholder] would not have incurred if there had been no
       direct physical loss or damage to property at the described
       premises. The loss or damage must be caused by or result
       from a Covered Cause of Loss.


       5The foregoing definitions for “period of restoration” and “Covered Cause
of Loss” also apply to the Extra Expense provision.


                           Page 5 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 5 of 20 Document 33
(Id. at 44). According to the Form, an “Extra Expense” is:

        expense incurred . . . [t]o avoid or minimize the suspension of
        business and to continue ‘operations’ . . . [t]o minimize the
        suspension of business if you cannot continue
        ‘operations’ . . . [or] [t]o repair or replace any property
        or . . . [r]esearch, replace or restore the lost information on
        damaged ‘valuable papers and records, to the extent it
        reduces the amount of loss that otherwise would have been
        payable [under the Form].

(Id. at 44–45).

                  3.3.3   Civil Authority Coverage

        As enumerated in the Form, Defendant also provides “Civil

Authority Coverage” to Plaintiff. Pursuant to this provision:

        [w]hen a Covered Cause of Loss causes damage to property
        other than property at the described premises, [Defendant]
        will pay for the actual loss of Business Income6 [that a
        policyholder] sustain[s] and necessary Extra Expense caused
        by action of civil authority that prohibits access to the
        described premises provided that both of the following apply:
        (1) Access to the area immediately surrounding the damaged
        property is prohibited by civil authority as a result of the
        damage, and the described premises are within that area but
        are not more than one mile from the damaged property; and
        (2) The action of civil authority is taken in response to
        dangerous physical conditions resulting from the damage or
        continuation of the Covered Cause of Loss that caused the
        damage, or the action is taken to enable a civil authority to
        have unimpeded access to the damaged property.

(Id. at 39).




       Pursuant to the Civil Authority provision, “[t]he definitions of Business
        6

Income and Extra Expense . . . also apply to this Civil Authority . . . Coverage.”
(Docket #19-1 at 40).


                           Page 6 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 6 of 20 Document 33
              3.3.4   Communicable Disease Coverage

       Further, Defendant provides “Communicable Disease Business

Income and Extra Expense Coverage” to Plaintiff. (Id. at 41). According to

this provision of the Form, Defendant will pay for Plaintiff’s “actual loss of

Business Income or Extra Expense” that Plaintiff sustains “as the result of

Plaintiff’s ‘operations’ being temporarily shut down or suspended as

ordered by a local, state, or federal board of health or similar governmental

board that has jurisdiction over [Plaintiff’s] ‘operations.’” (Id.) Notably, the

shutdown or suspension “must be due to an outbreak of a ‘communicable

disease’ or a ‘waterborne pathogen’” at Plaintiff’s premises. (Id.) Defendant

will pay for Plaintiff’s loss of Business Income or any necessary Extra

Expense resulting from Plaintiff’s (1) cleaning and disinfecting its

equipment and insured premises, (2) replacing contaminated consumable

goods, (3) testing the insured premises to confirm the elimination of disease

or pathogen, (4) providing medical tests and care to infected persons,

(5) advertising in order to restore Plaintiff’s business reputation,

(6) evacuating the insured premises, (7) relocating as necessary to minimize

the suspension of business, and (8) minimizing the suspension of

operations. (Id.)

              3.3.5   Duties in the Event of Loss or Damage

       The Form’s “Duties in the Event of Loss or Damage” provision (the

“Duties Section”) obligates Plaintiff to take certain actions “in the event of

loss or damage to Covered Property[.]” (Id. at 68). Specifically, the Duties

Section requires Plaintiff to “[t]ake all reasonable steps to protect the

Covered Property from further damage, and keep a record of [its] expenses

necessary to protect the Covered Property, for consideration in the

settlement of the claim.” (Id.) The Duties Section makes clear that such


                           Page 7 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 7 of 20 Document 33
actions “will not increase the Limit of Insurance,” and that Defendant “will

not pay for any subsequent loss or damage resulting from a cause of loss

that is not a Covered Cause of Loss.” (Id.)

               3.3.6   Virus or Bacteria Exclusion

       Although Defendant provides several types of coverage, the Form

also enumerates several exclusions. (See generally id. at 62–66). According to

the Virus or Bacteria exclusion (the “Virus Exclusion”), Defendant “will not

pay for loss or damage caused directly or indirectly by . . . [a]ny virus,

bacterium or other microorganism that induces or is capable of inducing

physical distress, illness or disease.” (Id. at 65).

4.     ANALYSIS

       4.1     Applicable State Law

       Whether Plaintiff has stated a viable claim for relief turns on the

Court’s interpretation of the Form’s language. Because the Court is sitting

in diversity in this case, it shall “appl[y] the law of the state in which it sits,

including the state’s choice-of-law rules.” BB Syndication Servs., Inc. v. First

Am. Title Ins. Co., 780 F.3d 825, 829 (7th Cir. 2015). Thus, Wisconsin choice-

of-law rules apply. When determining “which jurisdiction’s law applies to

a contractual dispute,” Wisconsin courts apply “the law of the jurisdiction

with which the contract has its most significant relationship.” State Farm

Mut. Auto. Ins. Co. v. Gillette, 641 N.W.2d 662, 670–71 (Wis. 2002) (citations

and alterations omitted). Here, the parties agree that the Court must look to

Illinois law when interpreting the Form as to Plaintiff’s claims. (See Docket

#25 at 13 n.3, #28 at 14).

       As Illinois law makes clear, “[a]n insurance policy is a contract, and

the general rules governing the interpretation of other types of contracts

also govern the interpretation of insurance policies.” Hobbs v. Hartford Ins.


                           Page 8 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 8 of 20 Document 33
Co. of the Midwest, 823 N.E.2d 561, 564 (Ill. 2005). When interpreting a

contract, a court’s “primary function is to ascertain and give effect to the

intention of the parties, as expressed in the policy language.” Founders Ins.

Co. v. Munoz, 930 N.E.2d 999, 1003 (Ill. 2010). “In performing that task, the

court must construe the policy as a whole, taking into account the type of

insurance purchased, the nature of the risks involved, and the overall

purpose of the contract.” Nicor, Inc. v. Associated Elec. & Gas Ins. Servs. Ltd.,

860 N.E.2d 280, 286 (Ill. 2006).

       Courts “should give a natural and reasonable construction to an

insurance policy.” Drs. Direct Ins. Inc. v. Bochenek, 38 N.E.3d 116, 123 (Ill.

App. Ct. 2015). “If the policy terms are clear and unambiguous, they must

be given their plain and ordinary meanings.” Bozek v. Erie Ins. Grp., 46

N.E.3d 362, 367 (Ill. App. Ct. 2015). “An ambiguity exists where the

language is obscure in meaning through indefiniteness of expression or

where the language is reasonably susceptible to more than one meaning.”

Id.; see also Bochenek, 38 N.E.3d at 123 (“A term is ambiguous, and construed

against the drafter of the policy, if it is subject to more than one reasonable

interpretation within the context in which it appears.”). However, “the

absence of a definition does not render a policy term ambiguous, nor is it

ambiguous simply because the parties can suggest creative possibilities for

its meaning.” Smith v. Neumann, 682 N.E.2d 1245, 1250 (Ill. App. Ct. 1997).

Further, courts “will not strain to find an ambiguity where none exists, nor

will [they] consider an interpretation that is unreasonable or leads to absurd

results.” Bozek, 46 N.E.3d at 368. Yet, if an ambiguity exists, courts are

obligated to construe the policy “strictly against the insurer, who drafted

the policy . . . and liberally in favor of coverage for the insured.” Nicor, 860

N.E.2d at 286. (internal citations omitted). Having laid out the rules of


                           Page 9 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 9 of 20 Document 33
contract interpretation to which this Court must adhere, the Court now

turns to Defendant’s motion to dismiss.

        4.2   Business Income & Extra Expense Coverage Claims

        Defendant denied Plaintiff’s claim for Business Income coverage

because, according to Defendant, “there [was] no physical loss or damage

to the property described in the premises . . . .” (Docket #19-4 at 5).7 In other

words, Plaintiff must sustain “direct physical loss or damage” to the

Covered Property to trigger coverage under both the Business Income and

Extra Expense provisions. See supra Sections 3.3.1 and 3.3.2. Because the

Form does not define the terms “physical loss or damage to,” in accordance

with Illinois law, the Court looks to the dictionary to determine the “plain,

ordinary and popular meaning[s]” of those terms. Munoz, 930 N.E.2d at

1005.

        When used as an adjective, the word “direct” means “stemming

immediately from a source” and “marked by absence of an intervening

agency, instrumentality, or influence.”8 The term “physical” is defined as

“having material existence: perceptible especially through the senses and

subject to the laws of nature.”9 Another definition for “physical” is “of or




        7Defendant’s letter does not expressly mention Plaintiff’s seeking, nor
Defendant’s denying to Plaintiff, Extra Expense coverage. However, because
Plaintiff brings claims regarding both Extra Expense and Business Income
coverage in its complaint, and because the applicability of Extra Expense coverage
to Plaintiff also turns on an interpretation of the terms “direct physical loss or
damage,” the Court will jointly address Plaintiff’s claims as to these provisions.
       Direct,
        8         Merriam-Webster          Dictionary,      https://www.merriam-
webster.com/dictionary/direct (last visited Sept. 3, 2021).
       Physical,
        9          Merriam-Webster          Dictionary,     https://www.merriam-
webster.com/dictionary/physical (last visited Sept. 3, 2021).


                          Page 10 of 20
Case 2:20-cv-01428-JPS Filed 09/03/21 Page 10 of 20 Document 33
relating to material things.”10 The first definition for the term “loss” is

“destruction and ruin,”11 while synonyms for “loss” include “deprivation”

and “dispossession.”12 And lastly, the term “damage” is defined as the “loss

or harm resulting from injury to person, property, or reputation.”13 The

Court takes judicial notice of each of the foregoing definitions.14

       According to Plaintiff’s complaint, it sustained “physical loss of or

damage to” the Covered Property because the threat and/or presence of

COVID-19 impaired the functionality of the Covered Property, rendering it

uninhabitable or unfit for its intended use. (See Docket #19 at 7–8, 13–14). In

its motion to dismiss, Defendant argues that Plaintiff did not allege that its

property has been lost, requiring replacement or rebuilding, or damaged,

requiring repair. (Docket #25 at 20). Instead, Defendant advances that

Plaintiff actually alleged pure economic loss occasioned by a loss of use of


       10   Id.
        Loss,
       11         Merriam-Webster          Dictionary,       https://www.merriam-
webster.com/dictionary/loss (last visited Sept. 3, 2021).
        Loss,
       12        Merriam-Webster          Thesaurus,         https://www.merriam-
webster.com/thesaurus/loss (last visited Sept. 3, 2021).
        Damage,
       13           Merriam-Webster       Dictionary,      https://www.merriam-
webster.com/dictionary/damage (last visited Sept. 3, 2021).
       14See Fed. R. Evid. 201(b)(2) (“The court may judicially notice a fact that is
not subject to reasonable dispute because it . . . can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.”); see
also Winston v. Hepp, Case No. 18-cv-1938-pp, 2020 WL 1509519, at *8 (E.D. Wis.
Mar. 30, 2020) (declining to take judicial notice of judicial decisions proffered by
petitioner because such decisions were “not capable of ready and accurate
determination by resort to sources whose accuracy cannot be questioned” such as
“a dictionary or an almanac or an encyclopedia.”); Clark v. Walt Disney Co., 642 F.
Supp. 2d 775, 782 (S.D. Ohio 2009) (holding that the court could take judicial notice
of dictionary definitions without converting a motion to dismiss into a motion for
summary judgment because “a dictionary is one of those sources whose accuracy
cannot reasonably be questioned . . . .”).


                           Page 11 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 11 of 20 Document 33
its property. (Id.) In reply, Plaintiff claims that Defendant’s reading of

“direct physical loss of or damage to” incorrectly requires Plaintiff to plead

that its Covered Property was structurally altered to be covered under the

Business Income and Extra Expense provisions. (Docket #28 at 16–21).

Plaintiff explains that, even if the terms “direct physical loss of or damage

to” require a structural alteration, Plaintiff has sufficiently pleaded that its

property was structurally altered. (Id. at 21–31).

       Other parties have made the same or similar arguments before this

Court, and, in both instances, the Court has granted the defendants’

respective dispositive motions. See Paradigm Care & Enrichment Ctr., LLC v.

West Bend Mut. Ins. Co., Case No. 20-CV-720-JPS, 2021 WL 1169565, at *1

(E.D. Wis. Mar. 3, 2021) (granting the defendant’s motion to dismiss), appeal

docketed No. 21-1695 (7th Cir. Apr. 20, 2021); Biltrite Furniture, Inc. v. Ohio

Sec. Ins. Co., Case No. 20-CV-656-JPS, 2021 WL 3056191, at *1 (E.D. Wis. July

20, 2021) (granting the defendant’s motion for judgment on the pleadings),

appeal docketed No. 21-2513 (7th Cir. Aug. 17, 2021). Therefore, the Court

need not reinvent the wheel. Instead, the Court relies, in large part, on its

analyses in both Paradigm and Biltrite, which justify the Court’s finding in

the present case that Plaintiff has not stated a claim upon which relief can

be granted, as Plaintiff’s allegations do not warrant either Business Income

or Extra Expense coverage.

       Under Illinois law, ”tangible property suffers a ‘physical’ injury

when the property is altered in appearance, shape, color, or in other

material dimension.” Travelers Ins. Co. v. Eljer Mfg., Inc., 757 N.E.2d 481, 496

(Ill. 2001). Moreover, in Travelers, the Illinois Supreme Court added that “to

the average mind, tangible property does not experience ‘physical’ injury if

that property suffers intangible damage . . . .” Id. To be sure, the Illinois


                          Page 12 of 20
Case 2:20-cv-01428-JPS Filed 09/03/21 Page 12 of 20 Document 33
Supreme Court was interpreting the term “physical” as a modifier to the

term “injury,” not “loss” or “damage.” However, in Paradigm, this Court

“f[ound] it likely that, pursuant to the Illinois Supreme Court’s

interpretation of the terms ‘physical injury,’” the plaintiffs in that case had

not alleged “physical loss or damage to” their covered premises. 2021 WL

1169565, at *6; see also Universal Underwriters Ins. Co. v. LKQ Smart Parts, Inc.,

963 N.E.2d 930, 938–39 (Ill. App. Ct. 2011) (relying on the Illinois Supreme

Court’s definition of “physical” in Travelers to find that the plaintiff’s

allegations that a car was “discarded and destroyed” “clearly allege[d]

‘physical loss or damage’ to the vehicle.”).

       The Court again finds that Plaintiff’s allegations of inhabitability and

inability to use its property for its intended purpose do not equate to

“physical loss of or damage to” property. See Biltrite, 2021 WL 3056191, at

*5 (“This Court thus follows the many courts that have held that a

complaint which only alleges loss of use of the insured property fails to

satisfy the requirement for physical damage or loss.”) (citation and internal

quotations omitted). Moreover, this Court has already deemed that

Plaintiff’s proposed interpretation “of physical loss of or damage to” to be

“extremely tortured.” Paradigm, 2021 WL 1169565, at *6. And it appears that

this Court is in good company, as other courts have rejected similar

interpretations. See Sandy Point Dental, PC v. Cincinnati Ins. Co., 488 F. Supp.

3d 690, 694 (N.D. Ill. 2020) (granting the defendant’s motion to dismiss after

determining, under Illinois law, that the plaintiff, who sought coverage as

a result of COVID-19 closure orders, failed to plead a direct physical loss

because “the coronavirus does not physically alter the appearance, shape,

color, structure, or other material dimension of the property”); T & E

Chicago LLC v. Cincinnati Ins. Co., 501 F. Supp. 3d 647, 652 (N.D. Ill. 2020)


                          Page 13 of 20
Case 2:20-cv-01428-JPS Filed 09/03/21 Page 13 of 20 Document 33
(“The Court agrees with the courts that have found that loss of use of

property without any physical change to that property cannot constitute

direct physical loss or damage to the property.”); Zwillo V, Corp. v. Lexington

Ins. Co., 504 F. Supp. 3d 1034, 1039 (W.D. Mo. 2020) (“The term ‘direct

physical loss of or damage to property’ plainly requires physical loss of or

some form of physical damage to the insured property to effect coverage.”).

       To the extent Plaintiff hinges its argument on its allegations that its

loss is physical because COVID-19 itself is physical, (see Docket #19 at 2),

COVID-19’s being physical does not mean that it caused physical loss of or

damage to Plaintiff’s property. See Green Beginnings, LLC v. West Bend Ins.

Co., 20-CV-1661, 2021 WL 2210116, at *5 (E.D. Wis. May 28, 2021) (“[T]he

presence of the virus on property does not cause a ‘loss’ of the use of the

property . . . . ‘[L]oss’ means the permanent dispossession of the property–

–not the temporary loss of use of the property.”), appeal docketed No. 21-2186

(7th Cir. June 25, 2021).15 Because Plaintiff fails to allege that it suffered

“direct physical loss of or damage to” its Covered Property, pursuant to the

ordinary and plain meaning of those terms, Plaintiff has not alleged that it

is entitled to coverage under the Business Income and Extra Expense

provisions.

       4.3     Civil Authority Coverage Claim

       Next, the Court evaluates whether Plaintiff has sufficiently pleaded

a claim for relief under the Civil Authority coverage provision. To trigger

such coverage, there must be damage to property other than Plaintiff’s

       15 In its brief in opposition, Plaintiff claims that “if ‘damage’ were to be
given a structure-altering meaning, ‘loss’ would have to be given a meaning not
carrying that requirement. Otherwise, loss would be rendered redundant and thus
violate a cardinal rule of insurance policy interpretation.” (Docket #28 at 21). This
Court already rejected this line of reasoning in Biltrite, 2021 WL 3056191, at *3–*4.


                           Page 14 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 14 of 20 Document 33
covered premises, caused by a Covered Cause of Loss. As the result of such

damage to other property, a civil authority must have taken action to

prohibit access to the covered premises because it is within a mile of the

damaged property. Further, the civil authority must have acted in response

to dangerous physical conditions resulting from the damage or

continuation of the Covered Cause of Loss that caused such damage.

       Plaintiff claims that

       COVID-19 caused direct physical loss or damage to property
       near the Covered Property in the same manner described
       above that it caused direct physical loss or damage to the
       Covered Property. The civil authority orders were actions
       taken in response to the dangerous physical conditions
       resulting from the direct physical loss or damage to such
       properties.
(Docket #19 at 23). Plaintiff’s claim fails for multiple reasons. First, in

Section 4.2, supra, the Court determined that Plaintiff has not alleged that it

experienced “direct physical loss or damage” to its Covered Property.

Therefore, if the damaged propert(ies) near the Covered Property

experienced the same “direct physical loss or damage,” in truth, those

properties have not experienced “direct physical loss or damage.” See

Paradigm, 2021 WL 1169565, at *7.

       Plaintiff’s allegations do not support (and, in fact, undercut) its

claims that the civil authority orders were actions taken in response to

direct physical loss or damage caused by COVID-19 within a mile of the

Covered Property. Governor Pritzker’s executive orders were issued to

curb the spread of COVID-19 on a statewide basis. (See Docket #19-2, #19-

3). Neither executive order suggests that it was issued in response to

physical loss or damage to areas immediately surrounding Plaintiff’s

Covered Property. Moreover, these orders do not bar access to an area


                          Page 15 of 20
Case 2:20-cv-01428-JPS Filed 09/03/21 Page 15 of 20 Document 33
surrounding the property but rather require people to stay at home to stop

the spread of COVID-19, with some exceptions. Biltrite, 2021 WL 3056191,

at *5; see also Green Beginnings, 2021 WL 2210116, at *6 (finding that “[the

plaintiff] does not plead any facts that allow the court to infer that particular

property within the one-mile area immediately surrounding [the plaintiff’s

property] was damaged,” which prompted civil authority action but that

“[Governor Pritzker’s] executive orders were issued in response to the

impact of COVID-19 on the community at large”).16 Thus, Plaintiff has not

sufficiently alleged that Defendant improperly denied Civil Authority

coverage to Plaintiff.

       4.4     Communicable Disease Coverage Claim

       Next, the Court addresses Plaintiff’s argument that Defendant

improperly denied Plaintiff’s claims for Communicable Disease coverage.

To reiterate, such coverage applies to Plaintiff’s actual loss of Business

Income or Extra Expense if a governmental board or board of health shuts

down Plaintiff’s operations due to an outbreak of a “communicable disease”

at the premises. (Docket #19-1 at 41) (emphasis added). Plaintiff believes

that it has adequately pleaded an outbreak at its premises and, further, that

the Communicable Disease provision does not require “a causal

relationship between the government-ordered shutdown and an outbreak

at the insured premises.” (Docket #28 at 36–37).




       16 To be sure, the Civil Authority provision requires that the action by a civil
authority “prohibit” access to the described premises. (Docket #19-1 at 39).
However, because the Court finds that Plaintiff has not sufficiently alleged that it
is entitled to Civil Authority coverage on other grounds, it does not wade into the
parties’ arguments regarding whether Plaintiff was actually prohibited from
entering the Covered Property.


                           Page 16 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 16 of 20 Document 33
       In Paradigm, this Court determined that allegations of the mere threat

or even presence of COVID-19 do not constitute an outbreak. 2021 WL

1169565, at *9; see also Green Beginnings, 2021 WL 2210116, at *6 (finding that

the language of the Communicable Disease coverage provision at issue in

this case “clearly requires that the plaintiff plead more than just that there

was an outbreak in the region generally”). Plaintiff argues that, like in

Baldwin Academy, Inc. v. Market Insurance Co., Case No. 3:20-CV-02004-H-

AGS, 2020 WL 7488945, at *1 (S.D. Cal. Dec. 21, 2020), Plaintiff has

sufficiently alleged an outbreak of COVID-19 on its premises at this stage.

(Docket #28 at 36). However, Plaintiff’s allegations are markedly different

from that of the plaintiff in Baldwin. In Baldwin, the plaintiff alleged that a

parent of a Baldwin Academy student had tested positive for COVID-19

and had repeatedly come to Baldwin Academy, interacting with students

and staff in the week prior to her positive test result. Baldwin, 2020 WL

7488945, at *4. The district court found that those alleged facts, taken as true,

“give[] rise to a plausible inference that an outbreak of COVID-19 occurred

at Baldwin.” Id. In this case, Plaintiff has merely alleged the threat and/or

presence of COVID-19 on its property. Such allegations pale in comparison

to those in Baldwin. Thus, Plaintiff has failed to allege an outbreak on its

premises.

       Moreover, Plaintiff’s argument that Communicable Disease

coverage does not require a causal relationship between an outbreak at its

premises and the government order is unavailing. This Court has already

found that, to be covered under the Communicable Disease provision, the

plaintiff must have alleged that Governor Pritzker’s executive orders were

issued “due to an outbreak of COVID-19 at” plaintiff’s location. Paradigm,

2021 WL 1169565, at *9; see also Green Beginnings, 2021 WL 2210116, at *7


                          Page 17 of 20
Case 2:20-cv-01428-JPS Filed 09/03/21 Page 17 of 20 Document 33
(“The order shutting down [the plaintiff’s] operations must have been due

specifically to an outbreak of COVID-19 at [the plaintiff’s] premises for

there to be coverage under the Communicable Disease provision.”). Thus,

based on the foregoing, the Court rejects Plaintiff’s argument that, under

Baldwin, “the government order or recommendation could be issued in

response to external circumstances, and need not be the direct product of

the localized outbreak.” 2020 WL 7488945, at *4.

       4.5    Duties in the Event of Loss or Damage

       Finally, Plaintiff claims that it “incurred expenses in connection with

reasonable steps to protect Covered Property” and, as such, Defendant

should have, but did not, cover Plaintiff under the Duties Section. (Docket

#19 at 27). However, in Paradigm, this Court held that the exact same Duties

Section does not provide coverage but instead imposes a duty on the

insured. 2021 WL 1169565, at *9. The Court adheres to its prior holding, as

Plaintiff has offered no availing arguments to support its position that this

provision is a grant of coverage.

       4.6    Virus Exclusion

       Under Illinois law, “[t]he burden is on the insured to prove that its

claim falls within the coverage of an insurance policy. Once the insured has

demonstrated coverage, the burden shifts to the insurer to prove that a

limitation or exclusion applies.” Sherrod v. Esurance Ins. Servs., Inc., 65

N.E.3d 471, 475–76 (Ill. App. Ct. 2016). Thus, because Plaintiff has failed to

prove that its claim falls within the coverage of the Form, the Court need

not address the parties’ arguments as to whether the Virus Exclusion

applies.




                          Page 18 of 20
Case 2:20-cv-01428-JPS Filed 09/03/21 Page 18 of 20 Document 33
5.     CONCLUSION

       Based on the foregoing, the Court grants Defendant’s motion to

dismiss Plaintiff’s amended complaint, (Docket #24), and will dismiss this

case with prejudice. The Court will deny as moot Defendant’s motion to

strike class allegations in Plaintiff’s amended complaint, (Docket #26).

Finally, given this Court’s dismissal of both Paradigm and this case, as well

as its dismissal of the plaintiffs’ joint motion to consolidate in Paradigm, the

Court will deny as moot Plaintiff’s motion for joinder in that motion to

consolidate, (Docket #16).

       Accordingly,

       IT IS ORDERED that Defendant’s motions to dismiss Plaintiff’s

initial complaint (Docket #10) and to strike Plaintiff’s class allegations

therein (Docket #13) be and the same are hereby DENIED as moot;

       IT IS FURTHER ORDERED that Defendant’s motion to dismiss

Plaintiff’s amended complaint (Docket #24) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that Defendant’s motion to strike

Plaintiff’s class allegations in Plaintiff’s amended complaint (Docket #26) be

and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiff’s motion for joinder in the

joint motion to consolidate in Paradigm Care & Enrichment Center LLC v. West

Bend Mutual Insurance Company (Docket #16) be and the same is DENIED

as moot; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of Court is directed to enter judgment accordingly.




                           Page 19 of 20
 Case 2:20-cv-01428-JPS Filed 09/03/21 Page 19 of 20 Document 33
     Dated at Milwaukee, Wisconsin, this 3rd day of September, 2021.

                               BY THE COURT:



                               ____________________________________
                               J. P. Stadtmueller
                               U.S. District Judge




                          Page 20 of 20
Case 2:20-cv-01428-JPS Filed 09/03/21 Page 20 of 20 Document 33
